Citation Nr: 1505005	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right hip disability, to include as secondary to the left knee disability.

7.  Entitlement to service connection for a neurological disorder in the right leg, to include as secondary to the back or right hip disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to August 1980.  He had subsequent Reserves service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

On March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

In January 2012, the Veteran claimed entitlement to service connection for a back condition, to include upper/mid/low back.  Nevertheless, the April 2012 VA examination for his spine was limited to the thoracolumbar spine.  In his March 2013 Board hearing, the Veteran testified that he felt soreness in his neck in the days following the October 1979 slip and fall in Korea.  Additionally, he submitted private treatment records (received in March 2013) that show recent chiropractic treatment for his neck.  As such, the issue of service connection for a neck disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a back disability, service connection for a left elbow disability, service connection for a left shoulder disability, and secondary service connection for a neurological disorder of the right leg are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's current bilateral hearing loss first manifested, and was diagnosed, many years after service; and it is not otherwise related to a disease or injury in service.

2.  The weight of the evidence is against a finding that the Veteran's current left knee disability is related to service.

3.  The weight of the evidence is against a finding that the Veteran's current right hip disability is due to a service-connected disability or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria to establish service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria to establish service connection for a right hip disability, to include as secondary to the left knee, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With regard to the duty to notify, the Veteran submitted his claim through the Fully Developed Claim Program.  In these circumstances, the VA does not send a separate "Section 5103 notice" letter.  Instead, the notice is provided in the form claimants use to apply for benefits.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

Additionally, the March 2013 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements for service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  To the extent that the Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, no prejudice is shown.  Rather, the Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA provided April 2012 VA examinations to determine the nature and etiology of the Veteran's hearing loss and disabilities in the left knee and right hip.  With regard to these issues, the examiners provided medical opinions with consideration of all pertinent evidence.  They reviewed the claims file and, in the case of hearing loss, took into account the Veteran's military, occupational, and recreational noise exposure, his hearing evaluations during and after service, his report of medical history at discharge, and his hearing examinations after service.  The Board finds the examiners' opinions to be adequate and there is no argument to the contrary.

Based on the foregoing, VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hearing Loss

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.    

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran claims that his current hearing loss is the result of noise exposure during service from his work as a helicopter repairman and crew chief.  He is competent to report his observable symptoms and history, including when he first perceived hearing difficulties; and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose actual hearing impairment or a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R § 3.385.

The evidence shows that the Veteran currently has a hearing loss disability, as he had pure tone thresholds of 40 decibels or above in the 4000 Hertz level frequency in both ears at the April 2012 VA examination.  See 38 C.F.R § 3.385.  Furthermore, the evidence establishes hazardous noise exposure in service, based on the Veteran's reports of military noise exposure that are consistent with his military occupational specialty.  38 U.S.C.A. § 1154(a).  The remaining element for consideration is whether the Veteran's current bilateral hearing loss disability is due to his military noise exposure.

The Veteran has stated that his hearing loss began during service.  See April 2012 VA examination; March 2013 Board hearing transcript.  This statement, however, is not consistent with his service treatment records.  Indeed, the Veteran's hearing was evaluated several times while in service.  On each of those occasions, including discharge, his hearing was found to be within normal levels.  Moreover, he expressly denied hearing loss in multiple reports of medical history during service.  Additionally, audiological examinations conducted after service show hearing within normal levels through 1998. Indeed, records associated with Reserves service include reports of medical history, showing that the Veteran denied hearing loss in 1982 and 1984, 1988, and 1992, all after separation from active service.  

The earliest evidence of hearing loss is a private audiological examination dated in December 2011 (received March 2013), more than 20 years after separation from active service.  Furthermore, the Veteran denied having experienced hearing loss in his medical history reports, during and after service, the most recent one being in March 1998 while the Veteran was in the Air Force Reserves.

The medical records described above are more probative than the Veteran's reports during the course of the current claim process because they were contemporaneous to the symptoms and were made prior to the claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).

In sum, the most probative evidence shows that the Veteran's current bilateral hearing loss did not manifest during service or to a compensable degree within one year after his service discharge, or by August 1981, and there was no continuity of symptomatology.  As such, service connection is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The April 2012 VA examiner concluded that the Veteran's current hearing loss is less likely than not related to his in-service noise exposure.  The examiner noted that there had not been any significant threshold shifts in the Veteran's hearing during his time of service, and his hearing was within normal levels at the time of discharge.  Although the examiner did not explicitly consider the Veteran's report of hearing loss symptoms beginning in service, the opinion remains probative and adequate because the Board has rejected those reports as not credible.

In sum, the most probative evidence shows that the current bilateral hearing loss was not incurred or aggravated by in-service injury or disease.  The preponderance of the evidence is against service connection, the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Left Knee

The April 2012 VA examination shows a current diagnosis of left knee osteoarthritis.  The Veteran claims that his current left knee disability is related to an injury that he sustained while playing football in January 1976 during service in Germany.  See, e.g., March 2013 Board hearing transcript.  Service treatment records show that he was treated for a left knee injury, diagnosed as internal derangement of the knee, in January 1976.

The April 2012 VA examiner opined that the Veteran's current left knee disability is less like than not related to the January 1976 injury.  The examiner found no objective evidence of internal derangement of the knee in the service treatment records, concluding that the Veteran's left knee injury in January 1976 was most likely an acute, self-limited left knee sprain that resolved itself.  In this regard, he noted the absence of any follow-up treatment for the left knee after January 1976.  

The April 2012 opinion was provided following a review of the pertinent history and an examination of the Veteran, and was accompanied by a clear rationale.  For these reasons, it is deemed highly probative.  As stated above, the Veteran is not competent to establish such connection.  Indeed, the question of causation here is a complex medical issue, requiring medical expertise, as opposed to an immediately observable cause-and effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  The Veteran has submitted a medical opinion from a private chiropractor who has been treating him since January 2013.  This provider opined that Veteran's low back, knees and legs symptoms are related to "service related incidents confirmed by patient's statements" and to the Veteran's posttraumatic stress disorder (PTSD).  This opinion lacks specificity with regard to which claimed injuries account for the Veteran's back, knee, and leg disabilities.  Moreover, it is not supported by a particular rationale.  Last, the Board notes that the Veteran has never claimed service connection for PTSD or claimed that any of his disabilities is due to PTSD, and there is no indication that he has been diagnosed with PTSD. Accordingly, the Board finds that this private medical opinion is vastly outweighed in probative value by the April 2012 VA examiner's opinion.

The Board notes that the record shows arthritis of the knees.  At the outset, it is noted that presumptive service connection is not warranted because such was not shown within the first post-service year.  38 C.F.R. § 3.307, 3.309.  Moreover, while chronic diseases may be service-connected based solely on continuity of symptomatology, per Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the record here contains no credible evidence of continuous left knee problems since service.  In fact, post service medical examinations from August 1980 through August 1999 show no abnormalities in the lower extremities.

In sum, the weight of the evidence is against service connection for a left knee disability, and the claim must be denied.  38 C.F.R. § 3.303.

Right Hip, to Include as Secondary to the Left Knee

The April 2012 VA examiner found that the Veteran has minimal right hip osteoarthritis.  The Veteran contends that his current right hip disability is due to his left knee disability insofar as he overcompensates for the latter.

As stated above, the Board has found that the Veteran is not entitled to service connection for his left knee disability.  As such, service connection for his right hip disability, as secondary to the left knee disability, is not warranted.

Direct service connection is not warranted as there is no evidence that the Veteran injured his right hip in service or that his right hip disability is directly related to an injury, event, or disease in service.

The record shows right hip osteoarthritis.  Presumptive service connection is not warranted because such was not shown within the first post-service year.  38 C.F.R. § 3.307, 3.309.  Moreover, while chronic diseases may be service-connected based solely on continuity of symptomatology, per Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the record here contains no credible evidence of continuous right hip problems since service.  In fact, post service medical examinations from August 1980 through August 1999 show no abnormalities in the right hip.

In sum, the weight of the evidence is against service connection for a right hip disability, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left knee disability is denied.

Service connection for a right hip disability is denied.


REMAND

With regard to the claimed back disability, the Veteran has stated that he injured his back during a slip and fall sustained while inspecting a helicopter in 1978 or 1979.  See April 2012 VA examination; March 2013 Board hearing transcript.  The April 2012 VA examiner did not consider this event in his medical opinion; as instructed by the RO, he only considered the July 1978 back injury (i.e., the tug of war injury).  As such, an adequate opinion is not of record.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board acknowledges that there is no record of the helicopter injury in the service treatment records, but notes that the Veteran reported the injury for treatment purposes in February 2001.  In view of this, the Board finds the Veteran's report of the helicopter incident to be credible.

With regard to the left shoulder, in the March 2013 Board hearing, the Veteran testified that he felt soreness in his left shoulder in the days following the October 1979 slip and fall in Korea, the same one in which he purportedly injured his left elbow and neck.  Additionally, he has submitted private treatment records (received in March 2013) that show recent chiropractic treatment for his left shoulder.  In view of this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left shoulder disability.

With regard to the left elbow, in the March 2013 Board hearing, the Veteran testified to his belief that his service as a helicopter mechanic, especially work performed overhead, contributed to his claimed left elbow disability.  This aspect of the claim was not considered by the April 2012 VA examination, as the Veteran had still not made allegations to that effect.  As such, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. at 120; cf. Hensley v. Brown, 5 Vet. App. at 155.  The Board notes that the Veteran claims that overhead work also contributed to his shoulder disability.

Concerning the neurological disorder of the right leg, as secondary to the back or right hip, the Board finds that this issue is inextricably intertwined with the back issue being remanded and, thus, will defer consideration of the appeal with regard to this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left shoulder disability.  The examiner should note review of the entire claims file.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

Identify any current left shoulder disability.  Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed left shoulder disability was incurred as a result of disease, injury, or treatment in service, including but not limited to the October 1979 slip and fall incident in Korea?  Please address the Veteran's contention that his overhead work as a mechanic contributed to his left shoulder disability.

The examiner should consider all pertinent lay and medical evidence, including but not limited to private treatment records submitted by the Veteran. The examiner must also provide reasons for any opinions offered.

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record. 

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

2.  Forward the claims file, including a copy of this remand, to the individual who conducted the September 2012 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's current back disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  In answering this question, please assume that the helicopter injury described by the Veteran in his March 2013 Board hearing in fact occurred.

(b)  Is the Veteran's current left elbow disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  The examiner should address the Veteran's contention that his duties as a helicopter mechanic, especially the work performed overhead, might have contributed to his current left elbow disability. 

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including private treatment records submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


